Filed 6/1/21 In re R.C. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re R.C., a Person Coming
 Under the Juvenile Court
 Law.


 SONOMA COUNTY HUMAN
 SERVICES DEPARTMENT,
      Plaintiff and                                           A161821
 Respondent,
 v.                                                           (Sonoma County
                                                              Super. Ct. No. DEP5631)
 I.P.,
      Defendant and
 Appellant.


                                        MEMORANDUM OPINION1
         Isabel P. (Mother) petitions this court for extraordinary writ review of a
juvenile court order setting a selection and implementation hearing under
Welfare and Institutions Code section 366.262 for her son and stepson.


       We resolve this case by a memorandum opinion pursuant to
         1

California Standards of Judicial Administration, section 8.1.

       Further statutory citations are to the Welfare and Institutions Code.
         2

References to rules are to the California Rules of Court.

                                                               1
Mother contends the Sonoma County Human Services Department
(Department) failed to provide her with reasonable services before the 18-
month review hearing and that the court erred when it denied her request for
presumed mother status in relation to her stepson.
      The Department asserts the petition must be dismissed because
Mother’s notice of intent to file a writ petition was untimely. We agree.
Mother has not offered any excuse for her failure to comply with the
mandatory time limit, so we dismiss her petition.
                                    Background
      The underlying facts are not relevant to our disposition. Briefly, in
October 2018 the children were found to be dependents of the juvenile court
based on sustained allegations of domestic violence, failure to protect, and
Father’s history of substance abuse and incarceration.3 After a reunification
period that extended over more than two years, at the December 30, 2020 18-
month review hearing the juvenile court denied Mother’s request for
presumed parent status and found reasonable services had been offered and
that the children could not safely be returned to her care. The court
terminated reunification services, set a section 366.26 hearing, and advised
the parents’ counsel of the writ requirement.
                                     Discussion
      A party who seeks writ review under section 366.26, subdivision (l),
must first file a notice of intent to file a writ petition. (Rule 8.450(e).) The
deadline to file a notice of intent varies depending on the manner by which
the filing party received notice of the order setting the section 366.26 hearing.
(Rule 8.450(e)(4).) This time requirement, which ensures that writ petitions
are resolved before the section 366.26 hearing occurs, is mandatory.


      3   Father has not filed a petition challenging the juvenile court’s order.

                                          2
(Roxanne H. v. Superior Court (1995) 35 Cal.App.4th 1008, 1012.)
Accordingly, while reviewing courts generally should decide such writs on
their merits (rule 8.452(h)(1); §366.26, subd. (l)(4)(B)), an untimely notice of
intent requires dismissal of the petition unless exceptional good cause is
shown for the petitioner’s lack of compliance. (Jonathan M. v. Superior Court
(1995) 39 Cal.App.4th 1826, 1830-1831; Roxanne H. v. Superior Court, supra,
at p. 1012; rule 8.450(d) [no extension of deadline permitted absent
exceptional showing of good cause].)
      Where, as here, “the party was notified of the order setting the hearing
only by mail, the notice of intent must be filed within 12 days after the date
the clerk mailed the notification.” (Rule 8.450(e)(4)(B).) The clerk mailed
Mother the notification on December 30, 2020, the day the court terminated
reunification services and set the section 366.26 hearing. The court advised
counsel of the writ requirement at the December 30 hearing. Mother’s
counsel filed a notice of intent on her behalf on January 13, 2021, 14 days
after the clerk mailed her the notification. The Department raised its
untimeliness in opposition to the petition and in a motion to dismiss the
petition on that basis. Mother’s deadline to respond has passed and she has
provided no explanation for her failure to comply with rule 8.450(e)(4)’s
deadline.
      Since Mother has not shown good cause for her untimely filing of the
notice of intent, we are required to dismiss the petition. She is barred in any
subsequent appeal from challenging the order setting the hearing under
section 366.26. (Roxanne H., supra, 35 Cal.App.4th at pp. 1012-1013; see §
366.26, subd. (l)(2).)
      The stay this court imposed on April 9, 2021, is lifted. Our decision is
final immediately. (Rules 8.452(i), 8.490(b)(2)(A).)



                                        3
                                            _________________________
                                                  Wiseman, J.*


      WE CONCUR:


      _________________________
      Petrou, Acting P.J.


      _________________________
      Jackson, J.




      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                        4